Appeal from an order of the Supreme Court, Nassau County, dated December 17, 1979, dismissed. No appeal lies from an order denying reargument. Order of the same court, dated November 30, 1979, affirmed insofar as appealed from. No opinion. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. Appellant’s time to answer is extended until 20 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.